224 N.W.2d 162 (1974)
Julia WEVER, Widow of Elmo Wever, Deceased Employee, Respondent,
v.
FARMHAND, INC., Self-Insured, Relator.
No. 44768.
Supreme Court of Minnesota.
December 6, 1974.
Lasley, Gaughan, Reid & Stich, and W. M. Lasley, Minneapolis, for relator.
Richard C. Smith, Minneapolis, for respondent.
Considered and decided by the court without oral argument.
*163 PER CURIAM.
Commissioner Charles C. Reischel was not a member of the Workmen's Compensation Commission at the time the commission heard this matter on appeal from the compensation judge's determination awarding compensation to the employee's widow. Because of the vacancy on the commission and the other members being equally divided, the determination of the compensation judge was affirmed. Since the commission did no actual factfinding because of the vacancy, in the interest of justice we remand the matter for reconsideration by the full commission as now constituted. See, McDonald v. St. Paul Fire & Marine Ins. Co., 283 Minn. 533, 167 N.W.2d 723 (1969).
Neither party shall be allowed costs or disbursements.
Remanded.